Title: To George Washington from Major General Stirling, 25 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George

 

Dear Sir
Genl Potters Quarters [Radnor, Pa.] Decemr 25th 1777 Noon

I would have wrote you earlier this Morning had we not about Eight oClock heard the report of Several Cannon, yet I cannot learn the Occasion of their fireing. The Enemy keep the Same possition and their Waggons Constantly at work Night & day in geting the forrage from the Islands &c. I have 57 Waggons of my own division at work in Carrying off forrage & Grain from the Neighbourhood of Merrion Meeting House, 23 from the Rest of the Army Arrived here about an hour ago I have sent them to a place where they will soon get loaded. I have Just now been informed that the Enemy loaded Several Waggons with forrage this Morning on the Lancaster Road near the four Mile Stone; perhaps they have almost exhausted the Islands and now begin to extend their Ravage into the Country.
I beg leave to present the Compliments of the Season to your Excellency and all your family. and am Your Excellency’s Most Obedient Humble Servt

Stirling,


I must beg the favour of Col: Harrison to send me a few Sheets of paper as this is my last.
12 oClo’ I have this Moment received Colonel Tilghmans letter by the light horse man I know of no way of putting them in mind of last year but by makeing a Grand Bonfire.

